Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite the terminology of a “communication component” (claims 1 and 5) the specification should be amended to include similar terminology in order to provide proper antecedent basis for the claim language and to clearly identify the communication component. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scoring component to: determine the positive effect score for each of at least a portion of the plurality of electrodes based on a minimum response stimulation parameter; and determine the negative effect score for each of at least the portion of the plurality of electrodes based on a maximum response stimulation parameter” in claim 4, “communication component to transmit, to the implanted stimulation device, a third message to increase a stimulation parameter to the electrode of the plurality of electrodes” in claim 5, “mapping component to: determine a minimum response stimulation parameter for each of at least a portion of the plurality of electrodes; determine a maximum response stimulation parameter for each of at least the portion of the plurality of electrodes; and determine the therapeutic window for each of at least the portion of the plurality of electrodes based on the minimum response stimulation parameter for each of at least the portion of the plurality of electrodes and the maximum response stimulation parameter for each of at least the portion of the plurality of electrodes” in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically the scoring component has been interpreted to include processors that can include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information and equivalents thereof as discussed in the specification (e.g. para. [0016] of published application US 2019/0329050). Specifically the mapping component has been interpreted to include processors that can include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/5/2021 clarifying the language of claims 4 and 15 the 112 rejections made against claims in the office action of 10/6/2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0302912 to Moffitt et al. (Moffitt) in view of US 2014/0066999 to Carcieri et al. (Carcieri), US 2008/0027514 to DeMulling et al. (all previously cited) and US 2018/0154156 to Clark et al. (Clark). 
In reference to at least claims 1 and 11

Carcieri teaches capture and visualization of clinical effects data in relation to a lead and/or locus of stimulation which discloses using sensor information to obtain physiological information of a patient for determining therapeutic effect and/or side effects (e.g. paragraph [0015], [0049]) and a scoring component that determines a positive effect score based on at least one of an indication of a first simulation effect and an indication of the second stimulation effect (e.g. score obtained for therapeutic effects and/or side effects, paragraphs [0021]-[0025], [0058]-[0062]) and determines a negative effect score based on at least one of the indication of the first simulation effect and the indication of the second stimulation effect (e.g. score obtained for therapeutic effects and/or side effects, paragraphs [0021]-[0025], [0058]-[0062]) and using the scores to determine 
DeMulling teaches guided programming with feedback which discloses a programmer with a processor “parameter selection component” that uses the stimulation effect of one parameter set to determine stimulation parameters that will be used to deliver a second stimulation signal reducing the overall number of programs to test (e.g.  processor automatically determines next program to test based on feedback regarding the effect/rating of the first program, para. [0053], [0058], [0067], [0091]-[0095]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Moffitt with the teachings of Carcieri to include providing sensors for measuring physiological information of the patient related to the provided stimulation and to use sensed physiological information  to aid in determining the therapeutic effect and/or side effects of the delivered stimulation signals in order to yield the predictable result of providing additional information regarding how the stimulation affects the patient to aid in determining optimal stimulation parameters. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Moffitt with the teachings of Carcieri to include providing a scoring component that determines the positive effect score based on at least one of an indication of a first simulation effect and an indication of the second stimulation effect and determines the negative effect score based on at least one of the indication of the first simulation effect and the indication of the second stimulation effect in order to yield the predictable result of automating how the stimulation affects the patient to aid in determining optimal stimulation parameters. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Moffitt with the teachings of DeMulling to include using within the operations of the processor the stimulation effect of one parameter set to determine stimulation parameters that will be used to deliver a second 
In reference to at least claims 2 and 12
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses wherein the first stimulation signal has a first current level and the second stimulation signal has a second current level different than the first current level (e.g. various electrode combinations with various stimulation parameters are tested, paragraphs [0118],[0140], different current values 122, 302c, paragraph [0150]).
In reference to at least claims 3 and 13
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses wherein the first stimulation signal has a 
In reference to at least claims 4 and 15
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Carcieri further discloses the scoring component to determine a benefit the positive effect score for each of at least the portion of the plurality of electrodes based on a minimum response stimulation parameter (e.g. maximum score  or minimum score obtained for therapeutic effects and/or adverse side effects, paragraphs [0021]-[0025], [0058]-[0062]) and determine a side effect the negative effect score for each of at least the portion of the plurality of electrodes based on a maximum response stimulation parameter (e.g. maximum score  or minimum score obtained for therapeutic effects and/or adverse side effects, paragraphs [0021]-[0025], [0058]-[0062]). 
In reference to at least claims 5 and 14
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses the communication component to transmit, to the implanted stimulation device (e.g. downloading stimulation parameters to the IPG, paragraphs [01115], [0121]), a third message to increase a stimulation parameter to the one of the plurality of electrodes (e.g. various electrode combinations are tested, paragraphs [0118], [0140], incrementally increase an intensity level of the conveyed stimulation energy, paragraphs [0027], [0045], [0053], increase the value of the respective stimulation parameter, paragraph [0118], [0126], [0138], [0143], [0150]).
In reference to at least claims 6 and 16
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses the mapping component to: determine a minimum response stimulation parameter for each of at least a portion of the plurality of electrodes (e.g. clinical effect analysis, Figs. 12, 15, 16, 19, intensity 
In reference to at least claims 7 and 17
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses the mapping component to generate the therapeutic window map based on the therapeutic window for each of at least the portion of the plurality of electrodes (e.g. clinical effect analysis, Figs. 12, 15, 16, 19, indicates the highest intensity level at which a therapeutic effect occurs prior to the initial occurrence of the side-effect, 310, paragraphs [0146]-[0148], [0153], [0155]).
In reference to at least claims 8 and 18
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses the mapping component to set at least one of the plurality of electrodes as a stimulation electrode based on the therapeutic window map (e.g. optimum stimulation parameters determined based on patient response and feedback, paragraph [0114]).
In reference to at least claims 9 and 19 	
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses wherein the indication of the configuration of the neurological lead includes at least one of an electrode number, an electrode size, and an electrode position on the neurological lead 
In reference to at least claims 10 and 20
Moffitt modified by Carcieri and DeMulling teaches a device according to claims 1 and 11. Moffitt further discloses the interface configured to receive an implantation location of the neurological lead, wherein the implantation location of the neurological lead comprises at least one of an implantation depth, implantation coordinates, and an orientation (e.g. lead orientation/location in relation to target regions/non-target tissue regions, T1/T2, N1/N2, Figs. 12, 15,16,19-20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot since the rejections have been updated in view of the claim amendments and the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument regarding the newly added claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L GHAND/Examiner, Art Unit 3792